UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4872


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREYVON CORTEZ CAREY, a/k/a Treyvon Carey,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (1:11-cr-00279-PJM-1)


Submitted:   July 25, 2013                 Decided:   August 6, 2013


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Appellate
Attorney,   Baltimore,  Maryland,  for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Baltimore, Maryland, Hollis
Raphael Weisman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Treyvon       Cortez          Carey       was    sentenced      to   180     months’

imprisonment after pleading guilty to one count of robbery, in

violation of 18 U.S.C. § 2111 (2006), and one count of escape,

in violation of 18 U.S.C. §§ 7, 13 (2006) and Md. Code Ann.,

Crim.   Law     §     9-404       (West      2013).            He   appeals,    contending      his

sentence is substantively unreasonable.                                Finding no error, we

affirm.

               This    court           reviews       a    sentence       for    reasonableness,

applying       an    abuse        of    discretion          standard.          Gall    v.    United

States, 552 U.S. 38, 51 (2007).                            In reviewing a sentence for

reasonableness,         we        first      consider          whether   the    district      court

committed significant procedural error, and in the absence of

such    error,         we     next          consider           whether    the       sentence    is

substantively reasonable.                      Id.        Substantive reasonableness is

determined by considering the totality of the circumstances, and

if   the   sentence          is    within          the    Guidelines      range,      this    court

applies    a    presumption             of    reasonableness.              United      States   v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

               We     conclude              that     Carey’s          sentence      is      without

procedural error and is substantively reasonable.                                     The within-

Guidelines          sentence           is    both        presumptively         reasonable,      and

supported       by     the        totality         of     the       circumstances,       including

Carey’s history and characteristics, the nature of his offenses,

                                                     2
and   the   needs    to    protect   the      public     and    provide    adequate

deterrence.         Accordingly,     we       affirm    the     district    court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented      in   the    materials

before   this   court     and   argument      would    not    aid   the   decisional

process.



                                                                            AFFIRMED




                                          3